Case 1:18-cv-25289-AHS Document 60 Entered on FLSD Docket 07/26/2021 Page 1 of 7


                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

   SHARON NIXON-CRENSHAW, Derivatively
   on behalf of DYCOM INDUSTRIES, INC.,            CASE NO. 18-25289-CIV-
                                                    SINGHAL/GOODMAN
              Plaintiff,

        v.

   STEPHEN C. COLEY, DWIGHT B. DUKE,
   EITAN GERTEL, ANDERS GUSTAFSSON,
   PATRICIA L. HIGGINS, STEVEN E.
   NIELSON, PETER T. PRUITT, JR.,
   RICHARD K. SYKES, LAURIE J. THOMSEN,
   and CHARLES B. COE,

              Defendants,

        and

  DYCOM INDUSTRIES, INC.,

              Nominal Defendant.

   TERRY WHITE AND CHRIS PERKINS,                  CASE NO. 20-21952-CIV-
   Derivatively on behalf of DYCOM                  SINGHAL/GOODMAN
   INDUSTRIES, INC.,

              Plaintiff,

        v.

   STEVEN E. NIELSEN, H. ANDREW
   DEFERRARI, DWIGHT B. DUKE, EITAN
   GERTEL, ANDERS GUSTAFSSON,
   PATRICIA L. HIGGINS, RICHARD K. SYKES,
   LAURIE J. THOMSEN, CHARLES B. COE,
   and STEPHEN C. COLEY,

              Defendants,

        and

  DYCOM INDUSTRIES, INC.,

              Nominal Defendant.
Case 1:18-cv-25289-AHS Document 60 Entered on FLSD Docket 07/26/2021 Page 2 of 7


               ORDER PRELIMINARILY APPROVING DERIVATIVE SETTLEMENT
                             AND PROVIDING FOR NOTICE

          THIS CAUSE is before the Court on Plaintiffs’1 Unopposed Motion for Preliminary

  Approval of Derivative Settlement (DE [56]). Plaintiffs’ counsel, Gregory M. Egleston, has

  filed a Declaration (DE [57]) and exhibits in support of the Motion. The two above-

  captioned cases have been consolidated (“the Actions”), and Case No. 18-25289-CIV-

  SINGHAL is the lead case.

          Plaintiffs now move under Federal Rule of Civil Procedure 23.12 for an order: (i)

  preliminarily approving the settlement of the Derivative Matters, in accordance with a

  Stipulation of Settlement, dated May 21, 2021 (the “Stipulation” or “Settlement”) (DE [57-

  1], at 2–48), which, together with the attached Exhibits, set forth the terms and conditions

  of a proposed Settlement and dismissal of the Actions with prejudice; and (ii) approving

  the dissemination of the Notice of Proposed Derivative Settlement (DE [57-1], at 50–68)

  and Summary Notice of Proposed Derivative Settlement (DE [57-1], at 70–73). For the

  reasons discussed below, the Court grants Plaintiffs’ Unopposed Motion.

          1.      The Court finds, at this preliminary stage, that the Settlement falls within the

  range of possible approval for fairness, reasonableness, and adequacy such that Dycom

  Industries, Inc.’s (“Dycom” or “the Company”) stockholders should be given notice of the

  Settlement. See Manual for Complex Litigation (Third) § 30.41, at 237 (1995).




  1 “Plaintiffs” refers to the Plaintiffs in Case No. 18-25289-CIV-SINGHAL. As used in this Order, all
  capitalized terms shall have the meanings as defined in the Stipulation (DE [57-1], at 2–48) or as defined
  in this Order.
  2 At the final settlement approval stage, the Court evaluates the fairness of a derivative action settlement
  under the same standard for class action settlements under Federal Rule of Civil Procedure 23(e). See
  Sterling v. Stewart, 158 F.3d 1199, 1203–04 (11th Cir. 1998) (approving district court’s use of six-factor
  fairness test set forth in Bennett v. Behring Corp., 737 F.2d 982, 986 (11th Cir.1984), to Rule 23.1 approval
  of settlement of derivative action).

                                                       2
Case 1:18-cv-25289-AHS Document 60 Entered on FLSD Docket 07/26/2021 Page 3 of 7


         2.     The Settlement Hearing shall be held before this Court on September 30,

  2021, at 2:00 p.m., at 299 E. Broward Blvd., Courtroom 110, Fort Lauderdale, Florida

  33301 (or via Zoom or telephonically, at the Court’s discretion), to determine: whether the

  Settlement of the Derivative Matters on the terms and conditions provided for in the

  Stipulation is fair, reasonable, and adequate to Dycom and its stockholders and should

  be approved by the Court; whether the District Court Approval Order and a Judgment as

  provided in ¶ 1.7 and ¶ 1.12 of the Stipulation should be entered herein; and whether to

  award attorneys’ fees and expenses to Plaintiffs’ Counsel.

         3.     The Court approves, as to form and content, the Notice of Proposed

  Derivative Settlement (“the Long-Form Notice”) (DE [57-1], at Ex. A-1) and the Summary

  Notice of Proposed Derivative Settlement (“the Summary Notice”) (DE [57-1], at Ex. A-2),

  and finds that the publication of the Long-Form Notice, Summary Notice, and Stipulation,

  substantially in the manner and form set forth as attached to Gregory Egleston’s

  Declaration (DE [57-1], at Exs. A-1–2), meeting the requirements of Federal Rule of Civil

  Procedure 23.1 and due process, is the best notice practicable under the circumstances,

  and shall constitute due and sufficient notice to all Persons entitled thereto.

         4.     Not later than ten (10) business days following entry of this Order,

  Dycom shall: (a) cause a copy of the Long-Form Notice, substantially in the form attached

  to Egleston’s Declaration (DE [57-1], at Ex. A-1), and the Stipulation (DE [57-1], at Ex. 1)

  to be filed with the U.S. Securities and Exchange Commission (“SEC”) along with an SEC

  Form 8-K or other appropriate filing; (b) create a link to the SEC filing on the Company’s

  “Investor Relations” page of http://ir.dycomind.com/investor-relations, the address of

  which shall be contained in the Long-Form Notice and Summary Notice; and (c) cause a

  copy of the Summary Notice, substantially in the form attached to Egleston’s Declaration

  (DE [57-1], at Ex. A-2), to be published once in Investor’s Business Daily.
                                              3
Case 1:18-cv-25289-AHS Document 60 Entered on FLSD Docket 07/26/2021 Page 4 of 7


         5.     All costs incurred in the filing, publishing, and posting of the Long-Form

  Notice and the Summary Notice shall be paid by Dycom, and Dycom shall undertake all

  administrative responsibility for such filing, publication, and posting.

         6.     Not later than thirty-five (35) days before the Settlement Hearing,

  Dycom’s Counsel shall serve on Plaintiffs’ Counsel and file with the Court proof, by

  affidavit or declaration, that it has complied with paragraph 4 above.

         7.     All Dycom stockholders of record as of the Approval Date shall be bound by

  all orders, determinations, and judgments of the Court in the Actions concerning the

  Settlement, whether favorable or unfavorable to Dycom stockholders.

         8.     Pending final determination by the Court of whether the Settlement should

  be approved, this Court preliminarily bars and enjoins Plaintiffs, all other stockholders,

  and the Company, on behalf of themselves, from commencing, instituting, filing,

  intervening in, participating in (as a nominal defendant or otherwise), receiving any benefit

  from, or prosecuting any of the Released Claims against any of the Released Persons.

  All proceedings and discovery in the Actions shall be stayed except as otherwise provided

  for in the Stipulation, and no party to the Actions or any Dycom stockholder shall file or

  prosecute any action or proceeding in any court or tribunal relating to the Settlement or

  asserting any of the Released Claims against the Released Persons.

         9.     At least twenty-eight (28) calendar days before the Settlement Hearing,

  all papers in support of the Settlement and the separately negotiated attorneys’ fees and

  expenses shall be served and filed with the Court.

         10.    Any current Dycom stockholder may appear and show cause if he, she, or

  it has any reason why the terms of the Settlement of the Derivative Matters, including the

  negotiated amount of attorneys’ fees and expenses, should not be approved as fair,

  reasonable, and adequate, or why the Court’s Approval Order and Judgment should not
                                           4
Case 1:18-cv-25289-AHS Document 60 Entered on FLSD Docket 07/26/2021 Page 5 of 7


  be entered thereon, provided, however, that, unless otherwise ordered by the Court, no

  current Dycom stockholder shall be heard or entitled to contest the approval of all or any

  of the terms and conditions of the Settlement, or, if approved, the Court’s Approval Order

  and the Judgment to be entered thereon, unless that Person has, at least twenty-one

  (21) calendar days before the Settlement Hearing, filed with the Clerk of Court

  appropriate proof of Dycom stock ownership, along with written objections, including the

  basis therefor, and copies of any papers and briefs in support thereof. All written

  objections and supporting papers must be submitted to the Court either by mailing them

  to:

                Clerk of the Court
                United States District Court
                Southern District Of Florida
                299 East Broward Blvd., Courtroom 110
                Fort Lauderdale, Florida 33301

  OR by filing them in person at any location of the United States District Court for the

  Southern District of Florida.

         All written objections must also be mailed to:

         Plaintiffs’ Counsel:

         Thomas J. McKenna
         Gregory M. Egleston
         Gainey McKenna & Egleston
         501 Fifth Avenue, 19th Floor
         New York, NY 10017

         Defendants’ Counsel:

         Alan S. Goudiss
         Shearman & Sterling
         599 Lexington Avenue
         New York, NY 10022-6069

         Any current Dycom stockholder who does not object in the manner provided herein

  shall be deemed to have waived such objection and shall forever be foreclosed from

                                              5
Case 1:18-cv-25289-AHS Document 60 Entered on FLSD Docket 07/26/2021 Page 6 of 7


  making any objection to the fairness, reasonableness, or adequacy of the Settlement as

  incorporated in the Stipulation and to the award of attorneys’ fees and expenses to

  Plaintiffs’ Counsel, unless otherwise ordered by the Court, but shall otherwise be bound

  by the Court’s Approval Order and the Judgment to be entered and the releases to be

  given.

           11.   Any attorney hired by a stockholder for the purpose of objecting to the

  Settlement must file a notice of appearance with the Clerk of Court no later than twenty-

  one (21) calendar days before the Settlement Hearing.

           12.   Plaintiffs’ Counsel and Defendants’ Counsel are directed to promptly furnish

  each other with copies of any and all objections that are served upon them or otherwise

  come into their possession.

           13.   Any responses to the objections, and any replies in further support of the

  Settlement by current Dycom stockholders, shall be served and filed at least seven (7)

  calendar days before the Settlement Hearing.

           14.   Neither the Stipulation nor the Settlement, including the Exhibits attached

  thereto, nor any act performed or document executed pursuant to or in furtherance of the

  Stipulation or the Settlement: (a) is or may be deemed to be or may be offered, attempted

  to be offered, or used in any way as a concession, admission, or evidence of the validity

  of any Released Claims or any fault, wrongdoing, or liability of the Released Persons or

  Dycom; or (b) is or may be deemed to be or may be used as a presumption, admission,

  or evidence of any liability, fault, or omission of any of the Released Persons or Dycom

  in any civil, criminal, or administrative or other proceeding in any court, administrative

  agency, tribunal, or other forum. Neither the Stipulation nor the Settlement, nor any act

  performed or document executed pursuant to or in furtherance of the Stipulation or the

  Settlement, shall be admissible in any proceeding for any purpose, except to enforce the
                                              6
Case 1:18-cv-25289-AHS Document 60 Entered on FLSD Docket 07/26/2021 Page 7 of 7


  terms of the Settlement, and except that the Released Persons may file or use the

  Stipulation, the Court’s Approval Order and/or the Judgment in any action that may be

  brought against them to support a defense or counterclaim based on principles of res

  judicata, collateral estoppel, full faith and credit, release, standing, judgment bar, or

  reduction, or any other theory of claim preclusion or issue preclusion or similar defense

  or counterclaim.

        15.    The Court reserves the right to adjourn the date of the Settlement Hearing

  or modify any other dates set forth herein without further notice to Dycom stockholders

  and retains exclusive jurisdiction to consider all further applications arising out of or

  connected with the Settlement. The Court may approve the Settlement, with such

  modifications as may be agreed to by the Settling Parties, if appropriate, without further

  notice to Dycom stockholders. Accordingly, it is hereby

        ORDERED AND ADJUDGED that Plaintiffs’ Unopposed Motion for Preliminary

  Approval of Derivative Settlement (DE [56]) is GRANTED on the terms set forth above.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 23rd day of

  July 2021.




  Copies furnished to counsel of record via CM/ECF




                                              7
